Citation Nr: 1824777	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  12-15 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased (compensable) rating for a left hand scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Board observes that the Veteran was scheduled, but failed to appear, for a requested Board hearing in January 2015.  The Board further acknowledges that the December 2014 hearing notice letter was returned to the Board undelivered because the Veteran was no longer residing at the address to which the notice letter was sent.  Nevertheless, it is the Veteran's duty to keep VA apprised of his current address and the hearing notice letter was also sent to the Veteran's service representative.  Significantly, there been no request to reschedule the hearing, nor has there been any challenge by the Veteran or his representative to the Board's August 2016 determination that the hearing request was considered withdrawn.  Thus, again, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2017).

The Board previously remanded this matter in August 2016 for additional development, to include a VA examination.  However, the Veteran did not appear for his scheduled examination.  When a claimant fails to report for a medical examination scheduled in conjunction with a claim for increase, without good cause, VA is to rate the claim based on the evidence of record.  See 38 C.F.R. § 3.655(b) (2017).  Because the record shows that the VAMC had the Veteran's current address of record, with a courtesy copy of the examination letter sent to his representative and because neither the Veteran nor his representative offered statements as to his reason for failing to report to the scheduled examination, the Board finds that he has not provided good cause and, accordingly, it will decide the Veteran's claim on the current evidence of record.  The Board also finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  




VETERAN'S CONTENTIONS

The Veteran contends that a higher rating is warranted for his left hand/thumb laceration residuals based on pain and tenderness in the left hand and/or thumb, limitation of motion, weakness, and "cold(numbness)."  He asserts that he can hardly hold a clipboard in his left hand for longer than a couple of minutes, and that in the winter he can hardly move his left thumb.  He also stated that, following an MRI, an orthopedic hand surgeon told him that "the tissue damage could not be repaired." 


FINDINGS OF FACT

1.  The Veteran failed to report for an October 2016 VA examination for the purposes of evaluating the current severity of his left thumb laceration residuals.

2.  The Veteran did not respond to September 2016 VA correspondence requesting that he submit private treatment records or the authorization of release of private treatment records related to the left hand and thumb.

3.  VA examination of left thumb laceration residuals in September 2013 revealed a well-healed superficial scar.  The examiner noted that the scar was not painful and/or unstable, and did not have a total area greater than 39 square centimeters (6 square inches).  There was no evidence of limitation of motion or painful motion of the thumb, to include a gap between the thumb pad and fingers post range of motion test.  The examiner found no tenderness or pain to palpation of the joints or soft tissue, and hand grip strength was normal.  The examiner also noted no evidence on examination of any muscle, tendon, or vascular involvement.  It was noted that the Veteran did not show up for scheduled EMG testing, and that, clinically, there was no evidence of any significant nerve involvement.

4.  Private treatment records dated in June 2012 show complaints of pain, weakness, and decreased range of motion in the left thumb area, but note the left thumb/hand to be "WNL," or within normal limits.

5.  VA examination of left thumb laceration residuals in May 2010 revealed a nontender and superficial scar that measured .2 centimeters in width by 3.5 centimeters in length and was without evidence of breakdown, inflammation, edema, keloid formation, or other disabling effects.  The examiner found no evidence of residual muscle or tendon involvement.  There was no gap between the left thumb pad and fingers or objective evidence of pain.  Nor was there decreased strength or reduced dexterity overall in the left hand, or for certain movements.  Grip, pinch, thumb abduction, and thumb opposition in the left hand were all normal.  Imaging of the left hand was normal.


CONCLUSION OF LAW

The criteria for a compensable disability rating for residuals of a left thumb laceration have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.655, 4.118, Diagnostic Codes 7801-7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As discussed above, the Veteran seeks a higher (compensable) rating for his left hand/thumb laceration residuals due to symptoms of pain, weakness, limitation of motion, and functional impairment.  After a review of the evidence, however, the Board finds that a higher rating is not warranted.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Here, in order to warrant a higher rating, the evidence must show that the Veteran's left hand residual scar is deep and covering an area of at least 39 square centimeters (6 square inches); superficial and covering an area of at least 929 square centimeters (144 square inches); unstable or painful; or, causes other disabling effects.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805.  

However, as discussed in the factual findings above, VA examiners in May 2010 and September 2013 expressly determined that the Veteran's residual left thumb scar was superficial, was neither painful nor unstable, and did not cover an area of at least 39 square centimeters.  They further found no limitation of motion or other disabling affects, functional impairment, or evidence of associated residual muscle, tendon, vascular, or nerve involvement.  

To the extent the Veteran reports residual pain associated with his left thumb laceration, it is noteworthy that he does not report that his scar is painful or tender, but rather, that his left thumb/hand is painful.  The Board also finds that the Veteran's subjective reports regarding his left thumb laceration residual symptoms and functional impairment are seemingly inconsistent with other evidence of record.  For example, the Veteran reports that his left hand is so painful and weak due to his left thumb laceration residuals that he requires daily pain medication, has impaired strength and grip, and can barely hold a clipboard in his left hand for more than two minutes.  However, ongoing VA treatments are entirely silent for left thumb/hand complaints, though they document various other joint and pain-related complaints, as well as full motor strength of the upper extremities when tested.  They further note the Veteran's occupation as a firefighter, whose duties would seemingly require full function of the hands, as well as his report of involvement in sports and exercise, to include lifting weights, as recently as February 2016.   Thus, the Board finds that the objective findings on VA examination are more probative than the Veteran's subject reports regarding the symptoms and impairment associated with this left thumb laceration residuals.

As a result, a compensable rating for left thumb laceration residuals is not warranted.  The Board has considered the applicability of the benefit of the doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is inapplicable.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A compensable rating for a left hand scar is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


